Citation Nr: 1742809	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-17 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether termination of a total disability rating based on individual unemployability (TDIU) effective October 1, 2015, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served in the Philippines during World War II, including with the recognized guerillas from January 1945 to March 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDING OF FACT

There was no clear and convincing evidence of actual employability at the time the Veteran's TDIU was terminated on October 1, 2015.


CONCLUSION OF LAW

The criteria for termination of a TDIU, effective October 1, 2015, were not met; therefore, the criteria for restoration of a TDIU have been met.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. §§ 3.105, 3.343, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

By way of background, in a March 2011 rating decision, the RO determined that the Veteran was entitled to a TDIU effective April 21, 2010-the date on which he met the schedular percentage requirement for that benefit as a result of the disability rating assigned for his service-connected bilateral hearing loss.  See 38 C.F.R. § 4.16(a).  In October 2014, the RO implemented a reduction of the rating assigned for bilateral hearing loss-the Veteran's only service-connected disability-to 30 percent, based on the findings of several VA examiners regarding the appropriateness of using speech discrimination testing to assess the severity of that disability.  Thereafter, in July 2015 and September 2015 rating decisions, respectively, the RO proposed and implemented termination of the previously awarded TDIU, effective October 1, 2015, based on the reduction in the Veteran's bilateral hearing loss disability rating.  However, following review of the record, the Board finds that termination of the TDIU was improper.

"The circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the VA Secretary."  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In reducing a rating of 100 percent service-connected disability based on individual unemployability, specifically, the provisions of 38 C.F.R. § 3.105(e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  38 C.F.R. § 3.343(c).  

In this instance, the outcome of the Veteran's appeal turns on whether actual employability has been established.  Thus, the Board will not discuss further the due process requirements laid out in 38 C.F.R. § 3.105(e).  Regarding the question of actual employability, the "clear and convincing" standard requires that capacity for work be proven to a "reasonable certainty" but not necessarily be "undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt.  Fagan v. West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).

Turning to the relevant evidence, the RO supported its March 2011 grant of entitlement to a TDIU by citing the findings of a March 2011 VA examiner, who concluded that the Veteran had "very severe hearing loss which will definite[ly] limit him in obtaining and retaining employment."  The examiner noted that the Veteran could barely carry on a conversation without resorting to shouting and requesting that words be repeated.  The examiner further noted the safety hazard posed by the Veteran's severe hearing loss disability.

The additional evidence that was before the RO when it terminated the Veteran's TDIU in September 2015 consisted primarily of the findings of September 2012 and June 2014 VA examiners, both of whom maintained that the Veteran's hearing loss impacted his ability to work.  Specifically, the 2012 examiner reported that the Veteran had difficulty understanding spoken words and phrases, and the 2014 examiner reported that the Veteran could "hardly hear anything" and that relatives had to shout near his ear in order to be heard.  The Board also notes that there is no indication in the record that the Veteran has been employed at any point during the claim period.

Essentially, the evidence before the RO in September 2015 amounted to additional support for the RO's previous determination that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected hearing loss.  More to the point, such evidence certainly does not prove a capacity for work to a reasonable certainty when viewed in the context of the record as a whole, as it essentially confirms the continuation of symptoms the 2011 VA examiner concluded would "definitely limit [the Veteran] in obtaining and retaining employment."  Thus, as the record does not contain clear and convincing evidence of actual employability, termination of the Veteran's TDIU was improper, and restoration of that benefit is warranted.

In reaching the foregoing conclusion, the Board acknowledges that the Veteran's bilateral hearing loss has been rated as 30 percent disabling, only, since January 1, 2015.  The Board further acknowledges that such a rating does not meet the criteria for a schedular TDIU and that the Board may not assign an extraschedular TDIU in the first instance.  See 38 C.F.R. § 4.16(a), (b).  However, the issue before the Board is whether the criteria for terminating a TDIU were met, not whether the requirements for establishing entitlement to a TDIU are met.  Notably, 38 C.F.R. § 3.343(c), which exclusively addresses termination of a TDIU, does not discuss percentage standards.  It does, however, specifically require that there be clear and convincing evidence of actual employability before a TDIU rating may be terminated.  As such evidence is simply not present in this case, the termination of a TDIU was improper, and restoration of that benefit is the appropriate outcome under the applicable regulation.  38 C.F.R. § 3.343(c).

ORDER

Termination of a TDIU was improper, and a TDIU is restored effective October 1, 2015, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


